Citation Nr: 0942709	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for endometriosis and 
bilateral salpingectomy/oophorectomy residuals.

2.  Entitlement to an initial compensable disability rating 
for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from August 1987 to May 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  Jurisdiction over the case was subsequently 
transferred to the VA Medical and Regional Office Center in 
Cheyenne, Wyoming.

Although the Veteran requested a Board hearing in her 
December 2004 substantive appeal (VA Form 9), she 
specifically withdrew this request in an October 2006 letter, 
signed by her.  There are no other outstanding hearing 
requests of record.

In December 2007, the Board issued a decision deciding other 
issues on appeal and remanding the issues of entitlement to a 
compensable initial disability rating for headaches and 
entitlement to service connection for endometriosis and 
resulting bilateral salpingectomy/oophorectomy for additional 
development.  As explained in the December 2007 Board 
decision and remand, the Board has addressed the issue of 
entitlement to service connection for endometriosis and 
bilateral salpingectomy/oophorectomy as a single issue.  

The action directed by the Board in December 2007 has been 
completed to the extent possible, and the case has been 
returned to the Board for a decision.  


FINDINGS OF FACT

1.  The Veteran has endometriosis and bilateral 
salpingectomy/oophorectomy residuals that are etiologically 
related to service.

2.  The Veteran's headaches are manifested by less than 
frequent attacks, without evidence of characteristic 
prostrating attacks averaging one in two months over any 
several month period of this claim.  


CONCLUSIONS OF LAW

1.  Endometriosis and bilateral salpingectomy/oophorectomy 
residuals were incurred in active duty.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an initial compensable disability rating 
for headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for endometriosis and 
bilateral salpingectomy/oophorectomy residuals, as well as an 
increased initial rating for her headache disability.  The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

With respect to her service connection claim, the record 
reflects that the Veteran has been provided all required 
notice, to include notice pertaining to the disability-rating 
and effective-date elements of the claim.  In addition, the 
evidence currently of record is sufficient to substantiate 
the claim.  Therefore, no further development is required 
before the Board decides the service connection claim.

With respect to the rating claim, the record reflects that 
the Veteran was provided the required notice by letters 
mailed in March 2004 and January 2008.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in September 2009.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, the Veteran has 
been provided VA examinations in response to this claim.  
Neither the Veteran nor her representative has identified any 
outstanding evidence that could be obtained to substantiate 
of the claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

II.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.

Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2009).

The Veteran's headache disability is rated as noncompensable 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine 
headaches.  The maximum schedular disability rating of 50 
percent is warranted for migraine headaches with very 
frequent and completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
disability rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
disability rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A noncompensable 
disability rating is warranted for migraine headaches with 
less frequent attacks.  

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Service Connection

The Veteran claims that service connection is warranted for 
endometriosis and bilateral salpingectomy/oophorectomy 
because this disability is due to documented abdominal 
problems that developed in service.  Pertinent service 
treatment records reflect that she gave birth twice in 
service, once by c-section in October 1990 and the other by 
vaginal delivery in April 1994.  The service treatment 
records are also remarkable for multiple episodes of 
abdominal pain characterized as gastroenteritis.  Following 
service, dependent service medical records show that an 
exploratory laparotomy in May 2000 resulted in bilateral 
salpingectomy/oophorectomy with lysis of adhesions and 
appendectomy.  The diagnosis was endometriosis, with 
pathological findings of endometriosis of the ovarian tissue, 
appendix and uteral sacral nodule.  

While service treatment records show that the episodes were 
characterized as gastroenteritis, current expert medical 
opinion evidence reflects that these were in fact at least as 
likely as not manifestations of the underlying endometriosis 
that led to the bilateral salpingectomy/oophorectomy.  
Specifically, a VA physician reviewed the claims folder in 
May 2009 and observed that the post service endometriosis and 
bilateral salpingectomy/oophorectomy were at least as likely 
as not etiologically related to the Veteran's service.  He 
noted the 1995 differential diagnosis of acute 
gastroenteritis versus menstrual-related abdominal pain 
versus early appendicitis.  Noting the pathological findings 
of the May 2000 surgery, he felt that the recurrent chronic 
abdominal pain could be explained by endometriosis.  He 
explained that endometriosis is often not diagnosed until 
laparotomy is performed and can persist for years before a 
diagnosis is reached.  

The Board has considered the entirety of the evidence of 
record.  The Board finds this medical opinion to be of 
considerable probative weight, as it is well-supported and 
consistent with the documented record and statements from the 
Veteran.  Moreover, there is no contrary medical opinion with 
respect to the etiology of the Veteran's current 
endometriosis and bilateral salpingectomy/oophorectomy 
residuals.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  Further, the 
Board may not base a decision on its own unsubstantiated 
medical opinion, but rather may reach a medical conclusion 
only on the basis of independent medical evidence or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In sum, although the evidence is not unequivocally in the 
appellant's favor, it is judged by the Board to be at least 
in equipoise, or evenly balanced as to the claim of service 
connection for endometriosis and bilateral 
salpingectomy/oophorectomy residuals.  Therefore, service 
connection for endometriosis and bilateral 
salpingectomy/oophorectomy residuals is in order.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

Increased Initial Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability, except as noted below.

Service treatment records are replete with reference to 
complaints of headaches from 1989 through 1992, described as 
tension, migraine and cluster headaches which formed the 
basis for the grant of service connection for headaches.  
There are no post service treatment records related to 
headaches, and the Veteran readily admits that she treats her 
headaches with home and natural remedies including hot 
showers, dark rooms, sleep and breathing techniques.  

A June 2004 functional capacity assessment indicates that the 
Veteran was fit for light work but does not address 
headaches.

The Veteran was afforded a VA examination for evaluation of 
her headache disability in May 2009.  The examining physician 
reviewed the claims folder and noted there were no current 
treatment records.  The Veteran reported that her last 
treatment for headaches in service was in October 1992.  She 
was given Fiorinal at the time, and this made her sleepy so 
she stopped this medication.  Since then, she had treated her 
headaches using aspirin, Tylenol, Motrin, hot showers and 
darkness.  She reported that her headaches have been episodic 
and sporadic since service.  Sometimes she can go a couple of 
months without a headache and other times they occur every 
week.  She estimated she had 16 over the past 12 months.  The 
headaches begin at any time and start with a throbbing 
temple, worsening over a 15 minute period.  These were worse 
on the right side.  When she feels the onset of a headache, 
she will take a hot shower, put Vicks Vaporub on the area or 
get in a dark area and cover her eyes.  She will also take 
Tylenol or aspirin sometimes, which seems to help.  The 
headaches last from six to seven hours and sometimes are 
present when she awakens the next day.  The Veteran reported 
that she was a homemaker who had not worked outside the home 
since 1996.  She stated that everything stops when she gets a 
headache, but she can get tasks done if need be.  The 
headaches are now less frequent than in service but the 
intensity has remained.  Neurological examination was normal.  
The last headache was reportedly three weeks before the 
examination.  The diagnosis was probable migraine headache.  

The examining physician opined that the Veteran was capable 
of continuing work activity during headaches when necessary, 
as self-reported.  He noted that while she may be more 
comfortable withdrawing from activity, the headaches did not 
necessarily preclude her from doing what needed to be done.  
He observed that multiple medications were available to 
ameliorate or decrease headache frequency, but that the 
Veteran instead chose home remedies as noted.  

The record shows unequivocally that the Veteran consistently 
used over-the-counter drugs or home remedy for relief, but 
fails to show that she had characteristic prostrating attacks 
averaging at least one in two months over the last several 
months or at any relevant time, so as to warrant a 
compensable rating.  Her attacks have essentially not been 
described or characterized as prostrating.  She has reported 
she is capable of work activity while having the headaches.  
Hence, the Board finds that a compensable rating is not 
warranted for headaches under Diagnostic Code 8100.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
service-connected disability warranted a compensable rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the service-
connected disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  The Board notes that the Veteran treats 
her headaches with home remedies and non prescription pain 
reliever, and reported to the VA physician that she can 
complete necessary tasks during periods of headache.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be to a compensable degree.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for endometriosis and 
resulting bilateral salpingectomy/oophorectomy is granted.

Entitlement to an initial compensable disability rating for 
headaches is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


